Citation Nr: 1010634	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-40 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Evaluation of fatigue due to toxin exposure, currently rated 
as noncompensable. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1971 until April 
1972 and from November 1990 until May 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Fort Harrison, 
Montana.  In that decision, the RO effectuate the Board's 
grant of service connection for fatigue due to toxin exposure 
and assigned a noncompensable evaluation in January 2005.  
The Veteran disagreed with the rating assignment and the case 
came before the Board.  In October 2008 and May 2009 the 
appeal was remanded for additional development.


FINDING OF FACT

Fatigue due to toxin exposure has been productive of symptoms 
that wax and wane, and has not resulted in any periods 
incapacitation.


CONCLUSION OF LAW

The criteria for a compensable disability rating for fatigue 
due to toxin exposure have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.88b, Diagnostic Code 6399-6354 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  Service treatment records have been obtained, 
as have records of VA and private medical treatment along 
with records developed by the United States Social Security 
Administration.  Furthermore, the Veteran was afforded a VA 
examination in November 2008 during which the examiner was 
provided the claims file for review, took down the Veteran's 
history, considered lay evidence, and reached conclusions 
consistent with the record.  The examination is found to be 
adequate.

In order to fulfill VA's duty to assist the Veteran in the 
development of his claim, in May 2009 the Board ordered that 
the agency of original jurisdiction provide the Veteran with 
a second chance to submit information relating to a worker's 
compensation claim dating to 2004.  In May 2009, the RO sent 
the Veteran a letter requesting the information necessary for 
the RO to identify and obtain these records.  The Veteran did 
not respond to the RO's request.

As the Court of Appeals for Veterans Claims has held, "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  "If a [claimant] wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Given the RO's efforts to date, it would be 
unreasonable to place a burden upon VA to turn up heaven and 
earth in an attempt to secure further response from the 
claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for fatigue due to toxin 
exposure is an appeal from the initial assignment of a 
disability rating in January 2005.  As such, the claim 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the 
disability has not significantly changed and a uniform 
evaluation is warranted.

In the rating decision on appeal, the Veteran was awarded 
service connection for fatigue due to toxin exposure and 
granted a noncompensable evaluation effective December 12, 
1997.  The Veteran's fatigue due to toxin exposure is rated 
under 38 C.F.R. § 4.88b Diagnostic Code (DC or Code) 6399-
6354.  Hyphenated diagnostic codes are used when a rating 
under one Code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned. 38 C.F.R. 
§ 4.27 (2009).  The appellant's specific disability is not 
listed on the Rating Schedule, and the RO assigned Diagnostic 
Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded by the numbers of the most closely related body part 
and "99."  See 38 C.F.R. § 4.20 (2009).  The RO determined 
that the most closely analogous diagnostic code was 38 C.F.R. 
§ 4.71a, DC 6354, for chronic fatigue syndrome.

Under DC 6354 Code, chronic fatigue syndrome (CFS) symptoms 
that wax and wane but result in periods incapacitation of at 
least one but less than two weeks total duration per year, 
or; symptoms controlled by continuous medication warrants a 
10 percent evaluation.  38 C.F.R. § 4.88b, DC 6354.  A 20 
percent evaluation is warranted where there are CFS symptoms 
which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  Id.  A 40 percent disability rating is 
warranted where there are CFS symptoms manifested by 
debilitating fatigue, cognitive impairments, or other 
impairments such as inability to concentrate, forgetfulness, 
confusion or a combination of other signs and symptoms, which 
are nearly constant and restrict routine daily activities to 
50 to 75 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least four 
but less than six weeks total per year.  Id.  A 60 percent 
rating is warranted for debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
confusion), or a combination of other signs and symptoms 
which are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  
Id.  A 100 percent disability rating is warranted for 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms which are nearly 
constant and so severe as to restrict routine daily 
activities almost completely and which may occasionally 
preclude self-care.  Id.  For the purpose of evaluating this 
disability, the condition will be considered incapacitating 
only while it requires bed rest and treatment by a physician.  
38 C.F.R. § 4.88b, DC 6354, Note.

A letter to the Veteran in July 1997 informed him that he had 
been diagnosed with fatigue following a Persian Gulf 
examination in June 1997.  In December 1997, following VA 
consultation during which the Veteran described a history of 
poor sleep, he was diagnosed with somatoform disorder, not 
otherwise specified.

In May 1998, the Veteran underwent a VA examination during 
which he reported that he tired easily while at work, 
sometimes falling asleep during meetings.  He stated that 
since returning from duty in the Persian Gulf, he found 
himself to be functioning at a slower pace and had gained 80 
pounds due to being less active as a result of joint pain and 
fatigue.  The examiner diagnosed the Veteran with an organic 
affective disorder with symptoms of fatigue.  He was also 
diagnosed with some depression and sleep problems.

In May 1999 the Veteran stated that for the first seven 
months after returning from active duty in the Persian Gulf, 
he was unable to seek permanent employment due to chronic 
fatigue and joint pain.  He reported to have continued 
fatigue problems, including episodes of falling asleep during 
meetings and phone conversations for the first year and a 
half after coming home.

In August 2002 a sleep study revealed abnormal sleep with 
repeated episodes of oxygen desaturation below 90 percent.  
The impression was of possible sleep apnea and 
polysomnography was recommended.

At an August 2002 hearing before a member of the Board, the 
Veteran testified that after coming home from service, he 
spent eight months being unemployed due to being "too tired 
to go to work."  He also reported that while doing housework 
he would often become so tired as to immediately lay down on 
the ground to sleep.  After eight months his fatigue lessened 
and he was able to seek employment.

On VA examination in July 2003, the Veteran recalled being 
excessively fatigued and short of breath, with or without 
exertion, after returning home from the Persian Gulf.  He 
indicated that he would fall asleep during the day and his 
wife would send his children to check on him.  At the time of 
his examination, shortness of breath usually occurred with 
exertion, but could also occur while sitting inactive.  He no 
longer had episodes of falling asleep during the day, but 
continued to experience shortness of breath.  His work as a 
school administrator required little physical activity and he 
was able to complete his responsibilities as long as he paced 
himself.

In January 2004, the Veteran reported having poor sleep due 
to pain in his neck and back.  The Veteran reported feeling 
fatigued, especially with heat, in May 2005.  

During a July 2006 VA examination, the Veteran endorsed many 
hobbies including car restoration, wood working, and going 
fishing.  Fatigue was not reported and, based on the level of 
activity that the Veteran endorsed, the examiner felt that he 
was capable of sedentary or partial sedentary work.

In November 2008, the Veteran underwent VA examination.  He 
stated that he spent his days "puttering around the house," 
in the garage building carts, and mowing the lawn.  He stated 
that he generally slept for two to four hours a day due to 
pain.  The Veteran reported a gradual onset of CFS.  He 
complained of generalized muscle aches and weakness due to 
low back pain, bilateral knee pain and shoulder pain.  Sleep 
apnea, which causes CFS, was being treated but the Veteran 
was not receiving treatment directly for his CFS.  There was 
no history of hospitalization due to reported fatigue except 
for a sleep study which required an overnight stay.  The 
Veteran had no incapacitating episodes, as defined by bedrest 
required by a physician.  After noting that the Veteran was 
obese, the examiner opined that obesity is a documented risk 
factor for obstructive sleep apnea and that sleep apnea was 
the likely etiology of the Veteran's fatigue.  He also 
indicated that elevated blood pressure can cause or 
contribute to fatigue, and that the Veteran's poorly managed 
diabetes could also contribute to fatigue.  Finally, the 
examiner stated that the Veteran's low back pain caused him 
to have shortened sleep cycles, contributing to fatigue.

After a careful review of the record, the Board finds that 
fatigue due to toxin exposure to be of a noncompensable level 
of disability.  Fatigue due to toxin exposure is currently 
rated as noncompensable, and in order to warrant a 10 percent 
rating under DC 6454, the evidence must show that symptoms 
wax and wane but result in periods incapacitation of at least 
one but less than two weeks total duration per year, or; that 
symptoms are controlled by continuous medication.  38 C.F.R. 
§ 4.88b, DC 6354.  A 20 percent evaluation is warranted where 
symptoms are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  Id.  A 40 percent disability rating is 
warranted where there are symptoms manifested by debilitating 
fatigue, cognitive impairments, or other impairments such as 
inability to concentrate, forgetfulness, confusion or a 
combination of other signs and symptoms, which are nearly 
constant and restrict routine daily activities to 50 to 75 
percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least four but 
less than six weeks total per year.  Id.  A 60 percent rating 
is warranted for debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms which are nearly 
constant and restrict routine daily activities to less than 
50 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration per year.  Id.  A 100 percent disability 
rating is warranted for debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
confusion), or a combination of other signs and symptoms 
which are nearly constant and so severe as to restrict 
routine daily activities almost completely and which may 
occasionally preclude self-care.  Id.

The Board reiterates that for the purpose of evaluation under 
DC 6354, the condition will be considered incapacitating only 
while it requires bed rest and treatment by a physician.  38 
C.F.R. § 4.88b, DC 6354, Note.

In considering the Veteran's credibility, the Board finds 
that he has been consistent in his statements regarding his 
level of limitation due to fatigue and his symptoms.  
Although the Veteran is credible, his testimony even when 
accepted as true, does not provide a basis for a higher 
evaluation as discussed below.

The evidence does not reveal any history of incapacitating 
episodes requiring bed rest and treatment by a physician 
other than a sleep study conducted in 2002 which required an 
over-night stay for evaluation.  Though the Veteran has 
endorsed episodes of sudden on-set of sleep, a physician has 
not required bed rest at any point during the 13-year period 
on appeal.   Furthermore, there is no evidence of continuous 
medication for the treatment and control of fatigue.  Without 
evidence of either incapacitating episodes or continuous 
medication, the Veteran's fatigue due to toxin exposure does 
not warrant a 10 percent rating.

Based on the foregoing, the Board concludes that fatigue due 
to toxin exposure has been noncompensable throughout the 
period on appeal.  As the preponderance of the evidence is 
against the claim, there is no doubt to be resolved.   38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination and assignment of an extraschedular 
rating is not warranted.


ORDER

A compensable evaluation for fatigue due to toxin is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


